Citation Nr: 1103959	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  06-06 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	James A. Garrett, Attorney At 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to December 
1945.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  
In a September 2009 decision, the Board denied the Veteran's 
claims of entitlement to service connection for Hepatitis C and 
for PTSD.  Please note that the September 2009 decision has been 
vacated in an accompanying decision with regard to the issue of 
entitlement to service connection for PTSD.

In September 2006, the Veteran testified at a travel board 
hearing at the RO before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with his claims 
folders.


Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the appellant's appeal has been obtained.

2.  The Veteran has been diagnosed with PTSD that has been linked 
to a corroborated in-service stressor.


CONCLUSION OF LAW

Service connection for PTSD is established.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f), 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

Because the claim for entitlement to service connection for PTSD 
on appeal is being granted, there is no need to review whether 
VA's statutory duties to notify and assist are fully satisfied as 
any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); see 
also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability benefits.  In 
order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It would also include 
statements contained in authoritative writings such as medical 
and scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence that 
the claimed, in-service stressor actually occurred, and (3) a 
link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.

In adjudicating a claim of entitlement to service connection for 
PTSD, the Board is required to evaluate the supporting evidence 
in light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. 
§ 3.304(f); see also Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

In this case, the Veteran's available service personnel records 
reflect that he served in the North Apennines and Rome-Arno 
battles and campaigns and is in receipt of the World War II 
Victory medal, and the Eastern Mediterranean medal.  His primary 
specialty title was instrument repairman.  

VA treatment records, dating from October 2000, indicate ongoing 
treatment for diagnosed PTSD.  The Veteran was first diagnosed 
with PTSD as early as October 2000.  A February 2010 letter from 
one of the Veteran's treating VA psychologists shows a diagnosis 
of PTSD, which the psychologist etiologically links to the 
Veteran's stressor of fear associated with German submarine and 
bomber attacks on his ship enroute to North Africa.  This alleged 
stressor was submitted by the Veteran's representative in 
February 2010.  Although JSRRC has not verified this stressor, 
the Veteran's unit diary for August 1943 corroborates that his 
ship was attacked by enemy bombers and submarines enroute.  While 
the foregoing evidence does not corroborate every detail of the 
Veteran's many alleged stressors or verify that he personally 
experienced the events, as alleged, the Board finds that the 
evidence appears consistent with his assertions.  Moreover, 
corroboration of every detail of a claimed stressor is not 
required.  See Pentecost v. Principi, 16 Vet. App.124 (2002); 
Suozzi v. Brown, 10 Vet. App. App. 307, 311 (1997) (detailed 
corroboration of physical proximity to, or firsthand experience 
with, the alleged stressors is not required in order to establish 
that the stressors actually occurred).  The Board notes that 
there is nothing in the record that specifically contradicts the 
Veteran's account of events in service.  Therefore, the 
occurrence of the alleged in-service stressors is established.  
38 C.F.R. § 3.304(f).  The Board therefore finds that the 
evidence supports service connection for diagnosed PTSD.  
Accordingly, service connection for PTSD is warranted.  38 
U.S.C.A. § 5107(b).


ORDER

Service connection for PTSD is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


